Citation Nr: 1514070	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Upon initial consideration of this case in April 2014, the Board denied the claim on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2014, the parties filed a Joint Motion for Remand (JMR), asking the Court to vacate the April 2014 Board decision, and to remand the issue to the Board for additional consideration.  The Court granted the JMR later that month, and the claim has returned to the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claim of entitlement to an initial compensable rating for his service-connected bilateral hearing loss must be remanded for further development in accordance with the terms of the joint motion for remand.

In this regard, the JMR directed, in relevant part, that the Bord remand the claim so that the Veteran could be afforded an adequate VA audiological examination, which provides a "full description of the effects of disability upon the [Veteran]'s ordinary activity." 38 C.F.R. § 4.10 (2014).  Specifically, the JMR found the March 2012 VA examination report conducted in conjunction with his claim for an increased rating to be an inadequate basis upon which to base a denial of benefits.  See Bowling v. Principi, 15 Vet.App. 1, 12 (2001) (Board has a duty to remand a case "[i]f further evidence or clarification of the evidence or correction of a procedural defect is essential for proper appellate decision"); Green v. Derwinski, 1 Vet.App. at 124 (remand is appropriate where the BVA relied on an inadequate medical examination).  

The JMR noted that the March 2012 VA examiner failed to "fully describe the functional effects caused by a hearing disability in his or her final report" as required by Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  Specifically, as to functional limitation, the examination report notes only the Veteran's report that the hearing loss disability impacts the ordinary conditions of his daily life, including his occupational functioning, because he "[c]an't carry on conversations," he has difficulty hearing on the phone, and he "seem[s] to mumble."  See also February 2014 Brief of Appellant (noting the Veteran's contention that his hearing loss disability is affecting his normal daily activities and his ability to function independently).  No further medical assessment of the functional limitations imposed by his hearing loss was provided.  Accordingly, the JMR found that the examiner "did not fully describe the effects on Appellant's daily life" and instead elicited only information that the Veteran, "as a layperson, would have thought was important, which may not be the same as what a doctor might consider to be functional effects on a claimant's occupational functioning and daily activities."  See December 2014 Joint Motion for Remand.  Therefore, because more specificity than that provided by the March 2012 VA examiner is required, remand for additional medical clarification is warranted.  See Martinak, 21 Vet.App. at 455; see also 38 C.F.R. § 19.9 (2014) ("If further evidence, clarification of the evidence, . . . or any other action is essential for a proper appellate decision, a Veterans Law Judge . . . shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken.").

Given these findings, and considering that the Veteran's most recent audiological testing of record was conducted more than three years ago, the Board finds that reexamination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

Any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the most recent records of VA treatment are dated in December 2010.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records from the South Texas Veterans Health Care System, including specifically those from the Audie L. Murphy Veterans Hospital and the Frank M. Tejeda VA Outpatient Clinic, located in and around San Antonio, Texas, dated since December 2010.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the extent of his bilateral hearing loss.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale. 

*  In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability-including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56 (holding that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report).  The requested opinion on the functional and occupational effects of his bilateral hearing loss disability must take into consideration his competent complaints of decreased functioning; a mere recitation of the Veteran's reported symptomatology and functional limitation is insufficient.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

